DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pre-processing module” in claim 1 and the “pyrolysis module” in claim 1, etc..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim limitation “pre-processing module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “pre-processing” and “configured to receive the material, mechanically stress the received material, heat the received material to less than or equal to 375 °C, and output the mechanically stressed and heated material” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5, 7, 9, 11-15, 17-20, 22-24 and 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The pre-processing module may be configured to heat the received material to between 2000C and 350°C. The pre-processing module may be configured to heat the received material to between 3200C and 335°C or between 3200C and 330°C. The pyrolysis module may be configured to heat the mechanically stressed material to between 450°C and 750°C. The pyrolysis module may be configured to heat the mechanically stressed material to between 450°C and 550°C, or between 500°C and 550°C, or between 500°C and 525C.The pre-processing module may comprise a pre-processing chamber comprising a first inlet and a first outlet, and a plurality of rotors located within pre-processing chamber. The first inlet may be for the introduction of the material into the pre-processing chamber. The plurality of rotors may be configured to be simultaneously rotated thereby to subject the material within the chamber to mechanical stresses. The first output may be for the expulsion or extrusion of the mechanically stressed material from the pre-processing chamber. The plurality of rotors may comprise at least one pair of rotors arranged at least partly side-by-side. The pre-processing module may be 
Accordingly, the claimed “pre-processing module” has been interpreted as a pre-processing chamber comprising a first inlet and a first outlet, and a plurality of rotors located within pre-processing chamber, wherein the plurality of rotors are configured to be simultaneously rotated thereby to subject the material within the chamber to mechanical stresses, as well as equivalents thereof.

Claim limitation “pyrolysis module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “pyrolysis” and “configured to receive the mechanically stressed and heated material from the pre-processing module and to perform a pyrolysis process on the received mechanically stressed material, thereby to produce one or more pyrolysis products, wherein the pyrolysis process comprises heating the material received from the pre-processing module to greater than or equal to 450°C,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5, 7, 9, 11-15, 17-20, 22-24 and 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The pyrolysis module may comprise a pyrolysis chamber comprising a second inlet and a second outlet, and one or more heaters operatively coupled to the pyrolysis chamber. The second inlet may be communicatively coupled to pre-processing module and is for the introduction of the mechanically stressed and heated material into the pyrolysis chamber. The one or more heaters may be configured to 
Accordingly, the claimed “pyrolysis module” has been interpreted as pyrolysis chamber comprising a second inlet and a second outlet, and one or more heaters operatively coupled to the pyrolysis chamber, as well as equivalents thereof.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 contains a period in line 3 thereof. Said period should be replaced with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the temperature of the material within the pre-processing module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 14: In line 5, --the-- should be inserted before “pre-processing module”.
Claim 24 recites the limitation "the group of materials consisting of long molecular chain organic matter, tyre material, shredded tyres, crumb rubber, plastic materials, polymeric materials, wood, wood shavings, saw dust, paper, cardboard, a material from which refuse- derived fuel can be obtained, a material from which solid recovered fuel can be obtained, and biological material" in lines 4-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the group of materials consisting of short molecular chain organic matter, a vapour, and carbon black" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-14, 17-19, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2009/0007484).
With regard to claim 1: Smith teaches a system for processing a material (abstract), the system comprising:
A pre-processing module (viscous shear apparatus) 112 configured to receive the material, mechanically stress the received material, heat the received material to a temperature in the range of 
The pre-processing module 112 comprising a first inlet and a first outlet, and, in at least one embodiment, a plurality of rotors (twin extruder screws) located within the pre-processing chamber, wherein the plurality of rotors are configured to be simultaneously rotated thereby to subject the material within the chamber to mechanical stresses (Figure 1, paragraphs [0075]-[0076]).
A pyrolysis module (ribbonchannel reactor) 122 communicatively coupled to the pre-processing module 112 and downstream of the pre-processing module 112, the pyrolysis module 122 configured to receive the mechanically stressed and heated material from the pre-processing module 112 and to perform a pyrolysis process on the received mechanically stressed material, thereby to produce one or more pyrolysis products, wherein the pyrolysis process comprises heating the material received from the pre-processing module 112 to a temperature of about 524-538 °C, which is greater than 450°C (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
Wherein the pyrolysis module 122 is a pyrolysis chamber comprising a second inlet and a second outlet, and one or more heaters (e.g. electric resistance heaters) operatively coupled to the pyrolysis chamber (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
With regard to claim 2: The pre-processing module 112 and the pyrolysis module 122 are separate modules comprising different respective chambers for processing material (Figure 1, paragraphs [0075]-[0077], [0080]-[0083], and [0087]).
With regard to claim 3: The pre-processing module 112 and the pyrolysis module 122 are independent modules that are configured to be controlled independently of one another (Figure 1, paragraphs [0075]-[0077], [0080]-[0083], and [0087]).
With regard to claim 4: The pre-processing module 112 and the pyrolysis module 122 are configured to be operated simultaneously such that the pre-processing module may process a received feedstock material at the same time as the pyrolysis module performs the pyrolysis process on material that has been output by the pre-processing module (Figure 1, paragraphs [0075]-[0077], [0080]-[0083], and [0087]), i.e. the pre-processing module 112 and the pyrolysis module 122 are at least capable of such operation, thereby satisfying claim 4 (see MPEP 2114). 
With regard to claim 5: The pre-processing module 112 is configured to heat the received material to a temperature in the range of 238-316 °C, which is between 200 °C and 350 °C (Figure 1, paragraph [0076]).
With regard to claim 7: The pyrolysis module 122 is configured to heat the mechanically stressed material to a temperature of a temperature of about 524-538 °C, which is between 450°C and 750 °C (Figure 1, paragraph [0087]).
With regard to claim 11: The preprocessing module 112 is configured to mechanically stress the received material thereby to increase a temperature of the material by applying shear forces thereto (Figure 1, paragraphs [0075]-[0079]). Although it is not explicitly taught in Smith, it is understood that the application of shear forces to the material necessarily comprises an aspect of frictional forces. Thus, it is understood that the preprocessing module 112 increases the material temperature owing at least in part to friction.
With regard to claim 12: The preprocessing module 112 may further comprise one or more heaters, e.g. a band heater, configured to increase the temperature of the material during the mechanical stressing of the material (Figure 1, paragraphs [0075]-[0079]).
With regard to claim 13: Examiner notes that limitations pertaining merely to intended use, manner of operating, and/or material worked upon do not limit apparatus claims (MPEP 2114 and 2115).  The temperature of the material within the pre-processing module 112, i.e. the temperature to which it is heated in the pre-processing chamber, is less than that to which it is heated in the pyrolysis module 122. Thus, the device of Smith is clearly capable of processing a material which has properties such that the temperature to which it is heated in the pre-processing module 112 is lower than the temperature at which the material undergoes pyrolysis.
With regard to claim 14: The pyrolysis module 122 comprises:
A pyrolysis chamber comprising a second inlet and a second outlet (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
One or more heaters (e.g. electric resistance heaters) operatively coupled to the pyrolysis chamber (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).

Wherein the one or more heaters (e.g. electric resistance heaters) are configured to heat the pyrolysis chamber so as to cause the mechanically stressed and heated material within the pyrolysis chamber to undergo pyrolysis, thereby to produce pyrolysis products (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
And wherein the second output is for the expulsion of the pyrolysis products from the pyrolysis chamber (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
With regard to claim 17: The pyrolysis chamber comprises an elongate conduit and a screw (cylinder/flighting) 124/148 located in the elongate conduit, the screw 124/148 being for transferring material through the elongate conduit (Figures 1 and 2, paragraphs [0079]-[0083] and [0106]-[0110]). An outside radial edge of the screw has a radius that is almost exactly the same as the internal surface of the elongate conduit (Figures 1 and 2, paragraphs [0108]-[0110]). Thus, although it is not explicitly taught, it is understood that the outside radial edge of the screw is engaged so as to form a seal with an internal surface of the elongate conduit.
With regard to claim 18: The one or more heaters may comprise at least one annular heater (band heater) disposed around the pyrolysis chamber (paragraph [0090]).
With regard to claim 19: The pre-processing module 112 is located above the pyrolysis module 122 (Figure 1, paragraphs [0075]-[0077], [0080]-[0083], and [0087]). Because the pre-processing module 112 is located above the pyrolysis module 122, the mechanically stressed material necessarily moves from the pre-processing module to the pyrolysis module in part by gravity.
With regard to claim 24: The system of Smith is a recycling system (paragraphs [0008]). 
Note: Intended use does not limit apparatus/system claims (MPEP 2114). Any system which meets the structural limitations of claim 24 would be considered to be a “recycling system”.
The system of Smith can be operated to process a variety of materials, wherein said materials may be solid organic materials, such as wood and plastics (paragraphs [0002], [0008], [0009], and [0051]); said materials may be a waste material of one or more processes, such as plastic wastes or 
Note: Apparatus claims are not limited by recitations pertaining to material worked upon (MPEP 2115).
The system of Smith can be operated to produce one or more pyrolysis products comprising a vapor, wherein the vapor comprises short chain organic matter, i.e. condensable hydrocarbon material (paragraphs [0083] and [0095]-[0100]). Note: The condensable hydrocarbon material is understood to be “short chain hydrocarbon material” at least in the sense that it is shorter chain that intended feed compositions such as wood and plastic. Furthermore, the condensable hydrocarbon material would be understood to be short chain by a person having knowledge of hydrocarbon chemistry even in the absence of direct comparison to any long chain material.
Note: Apparatus claims are not limited by recitations pertaining merely to intended use, manner or operating, and/or material worked upon (MPEP 2114 and 2115).	With regard to claim 28: Smith teaches a method for processing a material (abstract), the method comprising:
Receiving, by a pre-processing module (viscous shear apparatus) 112, the material (Figure 1, paragraphs [0075]-[0079]).
Mechanically stressing and heating, by the preprocessing module 112, the received material, wherein the received material is heated to a temperature in the range of 238-316 °C, which is less than 375 °C (Figure 1, paragraphs [0075]-[0079]).
And outputting, by the preprocessing module 112, the mechanically stressed and heated material (Figure 1, paragraphs [0075]-[0079]).
The pre-processing module 112 comprising a first inlet and a first outlet, and, in at least one embodiment, a plurality of rotors (twin extruder screws) located within the pre-processing chamber, 
Receiving, by a pyrolysis module (ribbonchannel reactor) 122, from the pre-processing module 112, the mechanically stressed and heated material (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
Performing by the pyrolysis module, a pyrolysis process processes on the received mechanically stressed and heated material, thereby to produce one or more pyrolysis products, wherein the pyrolysis process comprises heating the material received from the pre-processing module to a temperature of about 524-538 °C, which is greater than 450°C (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).
Wherein the pyrolysis module 122 is a pyrolysis chamber comprising a second inlet and a second outlet, and one or more heaters (e.g. electric resistance heaters) operatively coupled to the pyrolysis chamber (Figure 1, paragraphs [0077], [0080]-[0083] and [0087]).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2009/0007484), as evidenced by Patil et al. (“Encapsulation via Hot-Melt Extrusion”).
With regard to claim 9: The preprocessing module 112 comprises: 
A pre-processing chamber comprising a first inlet and a first outlet (Figure 1, paragraphs [0075]-[0079]).
A plurality of rotors (twin extruder screws) located within pre-processing chamber, wherein the first inlet is for the introduction of the material into the pre-processing chamber (Figure 1, paragraphs [0075]-[0079]).
The plurality of rotors are configured to be simultaneously rotated thereby to subject the material within the chamber to mechanical stresses (Figure 1, paragraphs [0075]-[0079]).
The first output is for expulsion or extrusion of the mechanically stressed material from the pre-processing chamber (Figure 1, paragraphs [0075]-[0079]).
Smith does not explicitly teach that the plurality of rotors comprise at least one pair of rotors arranged at least partially side by side. However, in the embodiment of Smith wherein the pre-processing chamber comprises a plurality of rotors (twin extruder screws), the preprocessing module is a twin screw .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
With regard to claim 15: Smith teaches all of the limitations of claim 14 as described in the 102 rejections above.  

Smith does not explicitly teach that there are a plurality of heaters such that each of the heating zones is heated by a respective one of the plurality of heaters.
However, a person having ordinary skill in the art would recognize that each zone would need to be provided with its own independently controllable heater in order to allow the zones to be heated to different temperatures as desired by Smith (i.e. in the embodiments discussed in paragraph [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith by providing the pyrolysis chamber with a plurality of heaters configured such that the each of the heating zones is heated by a respective one of the plurality of heaters, in order to provide the pyrolysis chamber with a means of heating each of the zones to a separate temperature as desired by Smith. 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith.
With regard to claim 20: Smith teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Smith does not explicitly teach that a residence time of the received material within the pre-processing module being less than or equal to 10secs, and a residence time of the mechanically stressed material within the pyrolysis module being between 5mins and 25mins. However, apparatus claims are not limited by language pertaining to intended use and/or manner of operating (MPEP 2114). The device of Smith can be operated in a manner such that the residence time of the received material within the pre-processing module being less than or equal to 10secs, and such that the residence time of the mechanically stressed material within the pyrolysis module being between 5mins and 25mins, e.g. by controlling the rate at which electric motors 114 and 128 turn the screws which move the material through the modules. Therefore, Smith satisfies the claim language regarding a residence time of the received material within the pre-processing module being less than or equal to 10secs, and a residence time of the 
In the unlikely alternative, i.e. if Smith is somehow not necessarily capable of such operation, a person having ordinary skill in the art would recognize that residence time is a result effective variable in heating and pyrolysis processes. In particular, a person having ordinary skill in the art would recognize that, in heating and pyrolysis processes, if the residence time is too low, the desired heating and/or pyrolysis will not be achieved. On the other hand, if the residence time is too high, the heating and/or pyrolysis will be to a greater extent than desired and/or time and energy will be wasted. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	If Smith is somehow not necessarily capable of operating so as to achieve the claimed residence times, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith by configuring the device of Smith so as to operate such a residence time of the received material within the pre-processing module being less than or equal to 10secs, and a residence time of the mechanically stressed material within the pyrolysis module being between 5mins and 25mins, in order to obtain a device that is capable of preheating and pyrolysing material to a desired extent. 

Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Tenore et al. (US 2018/0010049), hereafter referred to as Tenore.
With regard to claims 22 and 23: Smith teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Smith teaches a cooling module configured to receive one or more pyrolysis products from the pyrolysis module (Figure 1, paragraph [0106]), wherein the cooling module comprises:
A first cooler 145 (Figure 1, paragraph [0106]).
Wherein the first cooler is configured to receive one or more pyrolysis products from the pyrolysis module, cool the received one or more pyrolysis products, and output the cooled one or more pyrolysis products (Figure 1, paragraph [0106]).

Smith is silent to a second cooler and a storage tank, wherein the first cooler outputs the cooled one or more pyrolysis products to the storage tank, wherein the storage tank is configured to store the cooled one or more pyrolysis products received from the first cooler, wherein the second cooler is configured to receive the cooled one or more pyrolysis products from the storage tank, further cool the received one or more pyrolysis products, and output the further cooled one or more pyrolysis products, wherein the second cooler comprises a second conduit having a second feeder screw therein, and wherein the first and second feeder screws are independently controllable.
Tenore teaches a pyrolysis system (abstract), the system comprising a discharge module comprising a first discharge screw conveyor (char screw) 43 configured to receive one or more pyrolysis products (char) from a pyrolysis module, a storage tank (hopper) 46 connected to the downstream end of the first discharge screw conveyor 43 and configured to receive and store material output from the first discharge screw conveyor 43, and a second discharge screw conveyor 50 configured to receive material from the storage tank 46 and output material therefrom (Figure 2, paragraph [0172]). Tenore teaches that the pair of discharge screw conveyors is designed to promote heat loss (paragraph [0172]). Furthermore, Tenore teaches that the first screw conveyor 43 and the second screw conveyor 50 start and stop at separate times during operation thereof (paragraph [0172]). Therefore, it is clear that said first and second screw conveyors are independently controllable. Thus, it is understood that the pair of discharge screw conveyors function as coolers. In other words, it is clear that the pair of discharge screw conveyors 43 and 50 and the storage tank 46 positioned therebetween function as a cooling module, said cooling module comprising: a first cooler 43; a storage tank 46; and a second cooler 50; wherein the first cooler 43 is configured to receive one or more pyrolysis products from a pyrolysis module, cool the received one or more pyrolysis products, and provide the cooled one or more pyrolysis products to the storage tank 46; the storage tank 46 is configured to store the cooled one or more pyrolysis products received from the first cooler 43; the second cooler 50 is configured to receive the cooled one or more pyrolysis products from the storage tank 46, further cool the received one or more pyrolysis products, and output the further cooled one or more pyrolysis products; the first cooler 43 comprises a first conduit having a first feeder 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith in view of Tenore by replacing the cooling module of Smith with a cooling module like that of Tenore, i.e. a cooling module comprising a first cooler; a storage tank; and a second cooler; wherein the first cooler is configured to receive one or more pyrolysis products from the pyrolysis module, cool the received one or more pyrolysis products, and provide the cooled one or more pyrolysis products to the storage tank; the storage tank is configured to store the cooled one or more pyrolysis products received from the first cooler; the second cooler is configured to receive the cooled one or more pyrolysis products from the storage tank, further cool the received one or more pyrolysis products, and output the further cooled one or more pyrolysis products; the first cooler comprises a first conduit having a first feeder screw therein; the second cooler comprises a second conduit having a second feeder screw therein; and the first and second feeder screws are independently controllable, in order to obtain a system having a predictably functional cooling module for cooling and discharging pyrolysis products. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7,9, 11-15, 17-20, 22-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 16, 17, 20, 24-27 of copending Application No. 17/252,089 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘089 application are drawn to a device which substantially identical that of the present claims. In particular, the system of claims 16 and 20 in the ‘089 application is substantially identical to that of the claims of the present application.
The principle difference between the present claims and those of the ‘089 application is that the claims of the ‘089 application do not recite the operating temperature ranges recited in the independent claim of the present application. However, operating temperature is merely a matter of intended use/manner of operating. Because the structure of the device in the claims of the ‘089 application is identical to the structure of the device in the present claims, the device of the ‘089 application is 
In the alternative, because operating temperatures are result effective variables, it would be obvious to modify the claims of the ‘089 application to recite the operating temperatures for the device therein, thereby arriving at the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772